Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, line 17, “within the first and second end chambers, the medial chamber” should read “within the first and second end chambers and the medial chamber”
Appropriate correction is required.

Claim Interpretation
Claim 9 recites the limitation “wherein said pillowcase is dog-bone shaped.”  Paragraph 0020 of Applicant’s specification defines the shape of a “dog-bone.”  Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  The limitation “dog-bone shaped” will be interpreted in accordance with paragraph 0020 of Applicant’s specification, specifically, where the first opposing side is straight and the first and second ends and the second opposing side include a curved recess.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Publication No. 2001/0003219) in view of Holbrook et al. (U.S. Publication No. 2017/0099967), hereinafter referred to as Holbrook.
Regarding claim 1, Chou discloses a pillow (comprised of pillowcase 1 and inserts 2) comprising:  a pillowcase 1 having a first end, a second end opposing said first end, and first and second opposing sides extending between said first end and said second end (see annotated Figure 1, below); the pillowcase 1 comprising first and second end chambers respectively adjacent said first and second ends (see annotated Figure 1, below), and a medial chamber between said first and second end chambers (see annotated Figure 1, below), and a plurality of baffles 12 extending between said first and second opposing sides and defining said first and second end chambers and said medial chamber (see annotated Figure 1, below, and additionally see paragraph 0014), each baffle 12 comprising a baffle piece; and at least one pillow insert 2 within said first and second end chambers, and said medial chamber (see annotated Figure 1, below).

    PNG
    media_image1.png
    363
    521
    media_image1.png
    Greyscale

	Chou does not disclose mesh material baffle stitching along longitudinal sides of the baffle piece for coupling to adjacent portions of the pillowcase.
Holbrook teaches mesh material baffle stitching 32 along longitudinal sides of the baffle piece 30 for coupling to adjacent portions of the pillowcase 10 (Figures 5 and 6 and paragraph 0024, where baffle piece 30 is formed of a mesh material, and paragraph 0020, where stitching 32 attaches the mesh panel 32 to the top and bottom panels 12 and 14 of pillow 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Chou with mesh material baffle stitching along longitudinal sides of the baffle piece for coupling adjacent portions of the pillowcase, as taught by Holbrook, because the stitching of Holbrook would secure the baffles to the pillowcase and, moreover, doing so would merely amount to a routine selection of a known method to attach baffles to the inside of a pillowcase (paragraph 0020). Additionally, constructing the baffle of the mesh fabric of Holbrook would merely amount to a simple substitution of one known element (the fabric material of the pillowcase of Chou) for another (the mesh fabric of the pillowcase of Holbrook) that would not produce unexpected results, as the mesh material of Holbrook performs substantially the same function as the fabric of Chou by forming a pillowcase with baffles joined to adjacent sides of the pillowcase. In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 7, Chou, as modified, discloses the subject matter as discussed above with regard to claim 1. Chou, as modified, further discloses wherein said at least one pillow insert 2 comprises a foam material (see Chou, Figure 1 and paragraph 0016, where the inserts may comprise foamed rubber).
Regarding claim 8, Chou, as modified, discloses the subject matter as discussed above with regard to claim 1. Chou, as modified, further discloses wherein said at least one pillow insert comprises a fiber material (see Chou, Figure 1 and paragraph 0016, where the inserts may comprise scraps of cloth which are well known in the art to be made from fibers).
Regarding claim 10, Chou discloses a pillow (comprised of pillowcase 1 and inserts 2) comprising:  a pillowcase 1 having a first end, a second end opposing said first end, and first and second opposing sides extending between said first end and said second end (see annotated Figure 1, above); first and second end chambers respectively adjacent said first and second ends (see annotated Figure 1, above), a medial chamber between said first and second end chambers (see annotated Figure 1, above), and a plurality of baffles 12 extending between the first and second opposing sides and defining the first and second end chambers and the medial chamber (see annotated Figure 1, above, and additionally see paragraph 0014), each baffle 12 comprising a baffle piece 12; wherein at least one pillow insert 2 is to be positioned within the first and second end chambers, and the medial chamber (see annotated Figure 1, above).
Chou does not explicitly disclose mesh material baffle stitching along longitudinal sides of said baffle piece for coupling to adjacent portions of said pillowcase.
Holbrook teaches mesh material baffle stitching 32 along longitudinal sides of the baffle piece 30 for coupling to adjacent portions of the pillowcase 10 (Figures 5 and 6 and paragraph 0024, where baffle piece 30 is formed of a mesh material, and paragraph 0020, where stitching 32 attaches the mesh panel 32 to the top and bottom panels 12 and 14 of pillow 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Chou with mesh material baffle stitching along longitudinal sides of the baffle piece for coupling adjacent portions of the pillowcase, as taught by Holbrook, because the stitching of Holbrook would secure the baffles to the pillowcase and, moreover, doing so would merely amount to a routine selection of a known method to attach baffles to the inside of a pillowcase (paragraph 0020). Additionally, constructing the baffle of the mesh fabric of Holbrook would merely amount to a simple substitution of one known element (the fabric material of the pillowcase of Chou) for another (the mesh fabric of the pillowcase of Holbrook) that would not produce unexpected results, as the mesh material of Holbrook performs substantially the same function as the fabric of Chou by forming a pillowcase with baffles joined to adjacent sides of the pillowcase. In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 15, Chou, as modified, discloses the subject matter as discussed above with regard to claim 10.  Chou, as modified, further discloses wherein said at least one pillow insert comprises one of a foam and a fiber material (see Chou, Figure 1 and paragraph 0016, where the inserts may comprise foamed rubber or scraps of cloth which are known in the art to be typically made from fiber).
Regarding claim 16, Chou discloses a method for making a pillow (comprising pillowcase 1 and inserts 2) comprising:  forming a pillowcase 1 having a first end, a second end opposing the first end, and first and second opposing sides extending between the first end and the second end (see annotated Figure 1, above); the pillowcase comprising first and second end chambers respectively adjacent the first and second ends (see annotated Figure 1, above), and a medial chamber between the first and second end chambers (see annotated Figure 1, above), and a plurality of baffles 12 extending between the first and second opposing sides and defining the first and second end chambers and the medial chamber (see annotated Figure 1, above), each baffle 12 comprising a baffle piece 12; and positioning at least one pillow insert 2 within the first and second end chambers, and the medial chamber (see annotated Figure 1, above).
Chou does not disclose mesh material baffle stitching along longitudinal sides of the baffle piece for coupling to adjacent portions of the pillowcase.
Holbrook teaches mesh material baffle stitching 32 along longitudinal sides of the baffle piece 30 for coupling to adjacent portions of the pillowcase 10 (Figures 5 and 6 and paragraph 0024, where baffle piece 30 is formed of a mesh material, and paragraph 0020, where stitching 32 attaches the mesh panel 32 to the top and bottom panels 12 and 14 of pillow 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Chou with mesh material baffle stitching along longitudinal sides of the baffle piece for coupling adjacent portions of the pillowcase, as taught by Holbrook, because the stitching of Holbrook would secure the baffles to the pillowcase and, moreover, doing so would merely amount to a routine selection of a known method to attach baffles to the inside of a pillowcase (paragraph 0020). Additionally, constructing the baffle of the mesh fabric of Holbrook would merely amount to a simple substitution of one known element (the fabric material of the pillowcase of Chou) for another (the mesh fabric of the pillowcase of Holbrook) that would not produce unexpected results, as the mesh material of Holbrook performs substantially the same function as the fabric of Chou by forming a pillowcase with baffles joined to adjacent sides of the pillowcase. In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Claim 2, 3, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Holbrook and further in view of Deng et al. (U.S. Publication No. 2019/0021526), hereinafter referred to as Deng. 
Regarding claims 2, 11, and 17, Chou, as modified, discloses the subject matter as discussed above with regard to claims 1, 10, and 16, respectively.  Chou, as modified, does not disclose a plurality of stitches extending inwardly from a periphery of said pillowcase, the plurality of stitches maintaining a position of the at least one pillow insert.
Deng teaches a plurality of stitches (paragraph 0051) extending inwardly from a periphery 12 of said pillowcase, the plurality of stitches maintaining a position of the at least one pillow insert (paragraph 0051, where the lengthwise partition 16 is sewn to the vertical walls 12 thereby defining stitches extending from the vertical wall to the baffle 16, the baffle defining a neck area and a head area such that height adjusting cushions may be individually placed in each area defined by the baffles, see Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Chou, as modified, with a plurality of stitches extending inwardly from a periphery of said pillowcase, the plurality of stitches maintaining a position of the at least one pillow insert as taught by Deng, because the lengthwise partition of Deng allows for the pillow to be split into a head bearing area and a neck bearing area, therefore allowing a user to select and adjust additional pillow inserts in order to customize the comfort profile of the pillow to provide optimized support to their head and neck (paragraph 0051).
Regarding claims 3, 12, and 18, Chou, as modified, discloses the subject matter as discussed above with regard to claims 1-2, 10-11, and 16-17, respectively. Chou, as modified, further discloses wherein each of the plurality of stitches extends inwardly at a substantially perpendicular angle from the periphery 12 of the pillowcase (see Deng, paragraph 0051, where the lengthwise partition 16 is sewn to the vertical walls 12 thereby defining stitches extending perpendicularly from the vertical wall to the baffle 16, the baffle defining a neck area and a head area such that height adjusting cushions may be individually placed in each area defined by the baffles, also see Deng, Figure 10).
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Holbrook and further in view of Milligan (U.S. Patent No. 6,671,906).
Regarding claims 4 and 19, Chou, as modified, discloses the subject matter as discussed above with regard to claims 1 and 16.  Chou, as modified, further discloses wherein said at least one pillow insert 2 comprises a plurality 2 thereof respectively within said medial chamber (see Chou, Figure 1 and see annotated Figure 1, above). Chou does not disclose wherein said at least one pillow insert comprises a plurality thereof respectively within said first and second end chambers.
Milligan teaches wherein said at least one pillow insert 32, 36, and 30 comprises a plurality thereof respectively within said first and second end chambers 20 and 22, and said medial chamber 18 (Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Chou, as modified, so at least one pillow insert comprises a plurality thereof respectively within said first and second end chambers as taught by Milligan, because doing so would allow for a user to further adjust the pillow to their desired features by placing a variety of inserts within each chamber (Col. 3, lines 14-34).
Claims 5, 9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Holbrook and further in view of Johns et al. (U.S. Publication No. 2003/0217412), hereinafter referred to as Johns.
Regarding claims 5, 13, and 20, Chou, as modified, discloses the subject matter as discussed above with regard to claims 1, 10, and 16.  Chou does not disclose wherein each of said first and second ends, and said second opposing side include a curved recess.
Johns teaches wherein each of said first and second ends 117 and 127, and said second opposing side 125 include a curved recess (Figure 1, paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Chou, as modified, so each of said first and second ends, and said second opposing side include a curved recess as taught by Johns, because the shape of the pillow of Johns is beneficial for users who must wear a facially oriented medical device (such as a CPAP machine, figure 1, paragraph 0027), where curves 117 and 127 provide contact points on pillow for the face of a user, but allow room for the medical equipment (Figure 1, paragraph 0029) outside the boundaries of the pillow, and curve 125 is provided to position the shoulder of the patient below the pillow to help orient the face (paragraph 0030).
Regarding claim 9, Chou, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chou, as modified, does not disclose wherein said pillowcase is dog-bone shaped.
Johns teaches wherein said pillowcase is dog-bone shaped (through curves 117, 127, and 125, see Figure 1, paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Chou, as modified, so wherein said pillowcase is dog-bone shaped as taught by Johns, because the shape of the pillow of Johns is beneficial for users who must wear a facially oriented medical device (such as a CPAP machine, figure 1, paragraph 0027. Curves 117 and 127 provide contact points on pillow for the face of a user, but allow room for the medical equipment (Figure 1, paragraph 0029) outside the boundaries of the pillow, and curve 125 is provided to position the shoulder of the patient below the pillow to help orient the face (paragraph 0030).
Claims 6 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Holbrook and further in view of Namolovan (U.S. Patent No. 9,138,084).
Regarding claim 6, Chou, as modified, discloses the subject matter as discussed above with regard to claims 1 and 10, respectively.  Chou does not disclose wherein said first opposing side comprises a closable opening.
Namolovan teaches wherein said first opposing side comprises a closable opening 16 (where the straight side of Namolovan comprises the first opposing side, Figure 2 and Col. 5, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Chou, as modified, so said first opposing side comprises a closable opening as taught by Namolovan, because doing so would merely amount to a rearrangement of parts, where the zipper arrangement of Namolovan provides access to the contents of the pillowcase on the side, while the zipper arrangement of Chou provides access on the bottom of the pillow.  Both arrangements would allow for full access along the length of the pillow for access to each compartment, and would not produce unexpected results as both arrangements are capable of allowing pillow inserts to be inserted and removed from the pillowcase along the length of the zipper (see Namolovan Figure 2 and Chou Figure 1, with zipper 11). In this regard, MPEP 2144.04 and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) are relevant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Randall (U.S. Publication No. 2020/0323369)
Griggs (U.S. Publication No. 2019/0254447)
Everts (U.S. Patent No. 1,206,775)
Regan et al. (U.S. Publication No. 2011/0179576)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673